Citation Nr: 1040763	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to August 5, 2009, and to a rating in excess 
of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active military service from January 1967 to June 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

On his VA Form 9 of September 2006 the Veteran requested hearings 
before a Decision Review Officer and the Board.  He withdrew his 
request for a Decision Review Officer hearing in January 2007, 
and failed to report for his April 2007 Board hearing.  Later in 
April 2007 he explained that he no longer desired a Board 
hearing.

In March 2009, the Veteran's representative submitted an Informal 
Hearing Presentation in which the representative questioned the 
validity of a February 2006 VA audiology examination report.  The 
representative pointed out that the audiologist noted in the 
report that she was unable to obtain a proper seal of the 
Veteran's left ear.  A review of the February 2006 VA audiology 
report shows that there were no problems in obtaining the 
Veteran's hearing acuity results and that the statement about the 
improper seal related to an additional test which is not relevant 
to rating hearing loss according to the VA rating schedule. 


FINDING OF FACT

The VA audiological reports of record reveal the Veteran to have 
at most Level III hearing loss in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss prior to August 5, 2009, and to a rating in excess 
of 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection.  The VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial claim 
for benefits has been filed and before the initial decision.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic 
notice provided in the rating decision and statement of the case 
(SOC) have already provided the claimant with the notice of the 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records and Social Security 
Administration (SSA) records.  The Veteran was afforded VA 
examinations in February 2006 and August 2009.  The Veteran 
submitted private records in support of his claim.  On his 
substantive appeal, dated in September 2006, the Veteran asserted 
that VA might have made a mistake and rated his hearing loss 
based on his brother's hearing test rather than his own.  He said 
that his brother's hearing test was performed in Spokane, while 
his own hearing test was performed at Walla Walla.  The Board 
notes that a review of the record clearly shows that the RO used 
the correct VA audiological report, performed in Walla Walla, 
Washington, in February 2006, to evaluate the Veteran's claim.  
The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veteran's claim stems from the March 2006 rating decision 
which originally granted service connection for bilateral hearing 
loss.  Separate initial ratings can be assigned for separate 
periods of time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
this case a May 2010 rating decision granted the Veteran an 
increased staged rating of 30 percent effective from August 5, 
2009.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for essentially 
normal acuity through level XI for profound deafness.  An 
examination for hearing impairment must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86.  When the puretone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).

Walla Walla, Washington, VAMC records include a February 2006 
audiological examination report.  The audiometric evaluation of 
the right ear revealed puretone thresholds, in decibels, of 35, 
35, 60, 90, and 90 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency average of 
68.75 decibels.  Audiometric evaluation in the left ear revealed 
puretone thresholds of 30, 35, 65, 80, and 85 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold four frequency average of 66.25 decibels.  Speech 
recognition ability was 84 percent in the right ear and 92 
percent in the left ear

An August 2009 VA audiometric evaluation of the right ear 
revealed puretone thresholds, in decibels, of 20, 30, 65, 90, and 
95 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 70 decibels.  
Audiometric evaluation in the left ear revealed puretone 
thresholds of 25, 35, 65, 95, and 95 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 72.5 decibels.  Speech recognition 
ability was 84 percent in both ears.  The examiner stated that 
the effect of the hearing loss disability on the Veteran's daily 
activity was that he had to frequently request his family and 
friends to repeat themselves, that he had to have the television 
volume louder than others could tolerate, and that he could not 
effectively communicate if there was any type of background noise 
present.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).

The Veteran submitted an August 2006 statement from a private 
audiologist who opined that the Veteran's hearing loss was due to 
service.  Included with the statement was an August 2006 
audiometric evaluation chart.  The August 2009 VA examiner 
reviewed the August 2006 private audiological chart and stated 
that the results could not be used by VA for evaluating the 
Veteran's claim.  She noted that it could not be determined which 
word test had been utilized for the examination.  

The Board notes that neither VA examination showed an exceptional 
pattern of hearing loss in either ear; therefore, Table VI should 
be used for both ears.  

Applying the results of the February 2006 VA examination to the 
rating criteria for hearing impairment, the examination report 
reflects a right ear average puretone threshold of 68.75 decibels 
and 84 percent speech discrimination, showing the Veteran's 
hearing loss to be Level III impairment under 38 C.F.R. § 4.85, 
Table VI.  The examination report shows that his left ear had an 
average puretone threshold of 66.25 decibels and 92 percent 
speech discrimination, which is Level II impairment under Table 
VI.  These levels of impairment, in turn, correlate to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII.  In this 
case consideration of the only valid audiological examination 
report for rating purposes dated prior to August 5, 2009 
indicates that the Veteran did not meet the criteria for an 
initial compensable rating prior to that date.  Consequently, the 
Veteran was not entitled to a compensable initial rating for his 
bilateral hearing loss prior to August 5, 2009.

Applying the results of the August 5, 2009 VA examination to the 
rating criteria for hearing impairment, the examination report 
reflects a right ear average puretone threshold of 70 decibels 
and 84 percent speech discrimination, showing the Veteran's 
hearing loss to be Level III impairment under 38 C.F.R. § 4.85, 
Table VI.  The examination report shows that his left ear had an 
average puretone threshold of 72.5 decibels and 84 percent speech 
discrimination, which is also Level III impairment under Table 
VI.  These levels of impairment, in turn, correlate to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII.  

The Board is unable to explain why the RO assigned the Veteran a 
30 percent staged rating for his bilateral hearing loss.  
Regardless, the fact remains that the Veteran has not met the 
criteria for a compensable rating for his bilateral hearing loss 
at any time since the grant of service connection.  Accordingly, 
a compensable initial rating prior to August 5, 2009, and a 
staged rating in excess of 30 percent thereafter is not 
warranted.  See Fenderson.



							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to August 5, 2009, and to a staged rating in 
excess of 30 percent thereafter, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


